          Case 1:20-cv-03902-TMR Document 19              Filed 04/22/21     Page 1 of 1




      IN THE UNITED STATES DISTRICT COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE TIMOTHY M. REIF

 UNITED STATES,                                     )
                                                    )
                               Plaintiff,           )
                                                    )
                        vs.                         )
                                                    )
 WINLAND INTERNATIONAL, INC., dba                   )
 Super Tire, Inc., ZHENG “MIRANDA”                  )
 ZHAO, KUN “BRUCE” LIU, LIANG                       )
 “LEON” YU, XIN “DEVIN” ZHANG,                      )           Case No. 1:20-cv-03902
 SHAOHUI “JASPER” JIA, QINGHUA                      )
 “SHIRLEY” SONG, YU “JOANNA” PENG,                  )
 LI “CATHY” CHEN, DENG “DAVID”                      )
 YONGQIANG,       XIAOZHEN  “JENNY”                 )
 ZHANG, JINBING “DAVID” WANG, DI                    )
 “TERRY” WANG, LIN “LEO” ZHANG, and                 )
 MINGLIAN “BILL” LI,                                )
                                                    )
                               Defendants.
                                                    )

                              ORDER STAYING PROCEEDINGS

         Having considered Defendant Liu’s Amended Unopposed Motion to Stay All

Proceedings (Doc. 18), it is hereby ORDERED that all requirements, deadlines (including

responsive pleading deadlines), and further proceedings in this action before this Court are

stayed pending disposition of the related criminal case in the United States District Court for the

Southern District of Texas (Criminal Case No. 4:20-cr-00535).

         It is further ORDERED that within fifteen (15) days upon resolution of the criminal case

against defendants Zheng “Miranda” Zhao, et al, the parties shall submit a joint status report to

the Court.

         IT IS SO ORDERED.                                         /s/ Timothy M. Reif
          Dated: April 22, 2021                                      Timothy M. Reif, Judge
          New York, New York



{N4364048.1}                                    3
